Cite as 2015 Ark. App. 538

                     ARKANSAS COURT OF APPEALS
                                           DIVISION I
                                          No. CR-15-140


                                                     Opinion Delivered   September 30, 2015

JAMES MIKEL REEP                                     APPEAL FROM THE SALINE
                                 APPELLANT           COUNTY CIRCUIT COURT
                                                     [NO.63-CR-14-443]
V.
                                                     HONORABLE GARY ARNOLD,
STATE OF ARKANSAS                                    JUDGE
                                APPELLEE

                                                     REBRIEFING ORDERED



                             WAYMOND M. BROWN, Judge


        Appellant James Reep appeals his conviction of driving while intoxicated (DWI), sixth

offense. He argues on appeal that the evidence was insufficient (1) to convict him of DWI,

and (2) to conclude that this was his sixth offense. We do not reach the merits of appellant’s

argument due to deficiencies in the abstract, brief, and addendum.

       Arkansas Supreme Court Rule 4-2(a)(5)(A)1 requires that an appellant create an abstract

of the material parts of the transcript in the record. Information is material if it is essential for

the appellate court to confirm its jurisdiction, to understand the case, and to decide the issues

on appeal. Here, appellant has failed to abstract all of the material parts of the transcript,

including the transcript of the DVD played before the court. Additionally, appellant has



       1
           (2015).
                                   Cite as 2015 Ark. App. 538

abstracted more than one page before giving a record page reference. This, too, is a rule

violation.2

       Appellant’s addendum is deficient as well. Rule 4-2(a)(8) requires that the addendum

to an appellant’s brief include all documents essential for the appellate court to understand the

case and issues on appeal. Here, appellant has failed to include the following: (1) the DVD

of him performing the field sobriety tests, (2) the implied consent form, (3) the BAC test

results, and (4) his waiver of a trial by jury.

       Due to the numerous deficiencies, we order appellant to file a substituted brief,

abstract, and addendum curing these deficiencies within fifteen days from the entry of this

order.3 We remind counsel that the examples we have noted are not to be taken as an

exhaustive list of deficiencies. Counsel should carefully review the rules to ensure that no

other deficiencies exist.

       Rebriefing ordered.

       ABRAMSON and HARRISON, JJ., agree.

       Ogles Law Firm, by: John Ogles, for appellant.

       Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




       2
           See Ark. Sup. Ct. R. 4-2(a)(5)(B).
       3
           Ark. Sup. Ct. R. 4-2(b)(3).

                                                  2